Citation Nr: 0408213	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  95-37 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated at 10 percent.

2.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active duty for training from July 31, 1980 
to November 26, 1980 and from August 16, 1981 to August 29, 
1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In the veteran's October 1995 substantive appeal, she raised 
the issue of a temporary total evaluation because of 
treatment for a service-connected condition.  A September 
1996 rating decision denied the claim.  The veteran submitted 
a timely March 1997 notice of disagreement, and a statement 
of the case (SOC) was issued in July 1997.  There is no 
record in the claim file of a substantive appeal having been 
submitted in response to the July 1997 SOC.  Therefore, that 
issue is not before the Board.

The veteran testified at a hearing in May 2001 before the 
undersigned Veterans Law Judge, who is designated by the 
Chairman of The Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.

In July 1997 the Board remanded the case to the RO for 
additional development, to include a medical examination.  
The RO completed the additional development and returned the 
case to the Board for further appellate review.  In July 2001 
the Board again remanded the case for issuance of the notice 
required by the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), and 
additional development, to include a medical examination.  
The RO completed the additional development and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional argument in the 
veteran's behalf in March 2004.


FINDINGS OF FACT

1.  The veteran's right knee manifests subjectively with 
stiffness and pain three or four times a week, which lasts 
approximately 15 minutes, and it is worse during rainy 
weather.  Over-the-counter medication is taken for relief.  A 
sensation of weakness, as if the knee may give out, an 
occasional popping, non-painful sensation, and a burning 
sensation during cold weather also is reported.  The veteran 
reported that her major concern is swelling and various 
numbness around the lower leg and foot.

2.  The veteran's right knee manifests objectively with range 
of motion (ROM) on flexion of 0 to 125 degrees, with mild 
pain at maximum flexion.  There is no joint effusion, no pain 
with patellofemoral compression, and the patellar 
apprehension test is negative for any patellar subluxation or 
instability.  There is no crepitus upon arising or squatting.  
There is +1 laxity of the medial collateral ligament, but the 
remainder of the ligaments are intact.  Osteoarthritis also 
is manifested.

3.  The veteran's left knee manifests subjectively with pain 
at the anteromedial aspect and a soreness feeling, which 
occurs once or twice a week, and lasts approximately 15 
minutes.  Subjective symptoms are increased during rainy 
weather.

4.  The veteran's left knee manifests objectively with ROM on 
flexion of 0 to 125 degrees, without pain.  There is no joint 
effusion and no tenderness.  There is no pain with 
patellofemoral compression, and the patellar apprehension 
test was negative for any patellar subluxation or 
instability.  There is mild patellar crepitus with extension 
of the left knee against gravity.  There is no crepitus upon 
arising or squatting.  There is no warmth or erythema or 
swelling.  The ligaments are intact throughout the left knee.  
Lachman and drawer tests were negative.  Osteoarthritis also 
is manifested.
5.  Ankylosis is not manifested in either knee.

6.  Active symptoms of cartilage, semilunar, removal of, are 
not more nearly approximated in the right knee.

7.  Neither cartilage, semilunar, dislocated, with frequent 
episodes of locking, pain, and effusion into the joint nor 
recurrent subluxation or lateral instability, have been more 
nearly approximated in the right knee.

8.  Neither slight nor moderate recurrent subluxation or 
lateral instability, has been more nearly approximated in the 
left knee.

9.  Neither cartilage, semilunar, removal of, nor cartilage, 
semilunar, dislocated, with frequent episodes of locking, 
pain, and effusion into the joint, has been more nearly 
approximated in the left knee.

10.  Osteoarthritis involvement with occasional 
incapacitating exacerbations, as concerns both knees, have 
not been more nearly approximated.

11.  The symptomatic residuals of the knee pathology are 
arthritic findings with some limitation of motion.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
a right knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5259 (2003).

2.  The requirements for a rating in excess of 10 percent for 
a left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5003, 5257, 5259 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA became effective after the veteran filed her claim.  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), implement 
the VCAA.  The Secretary of Veterans Affairs has determined 
that the VCAA is applicable to all claims filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,629 (2001); Opinion of The General Counsel 
(VAOPGCPREC) 7-2003 (November 19, 2003).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the application of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

First, in an August 2001 letter (letter), pursuant to the 
July 2001 remand, the RO provided the veteran the notice 
required by the VCAA.  The letter informed the veteran of the 
provisions of the VCAA, to include VA's duty to assist her 
with the development of her claim and specific ways VA would 
meet that duty.  The letter also provided the veteran a 
detailed explanation of the evidence needed to support her 
claim, which included an itemized discussion of each 
diagnostic code (DC) potentially applicable to her claim.  As 
to who would obtain what evidence, the letter listed the 
evidence which the July Board remand directed be obtained and 
informed the veteran that the RO would seek to obtain each 
item of evidence.  All the veteran was asked to do was 
complete, sign, and return, the provided VA Forms 21-4142, 
which identified the providers and records and authorized the 
RO to obtain them on the veteran's behalf.

Second, the veteran has had numerous opportunities for, and 
assistance with, further developing her claim since the 
initial adverse adjudication of her claim by the RO.  As a 
result, the Board finds that the letter meets the notice 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 
1-2004 (February 24, 2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, as explained above, the Board 
finds harmless, the fact that the letter was issued after the 
RO's initial adjudication of the veteran's claim.

Factual background.

Historically, A February 1982 rating decision granted service 
connection for medial menisectomy, right knee, with an 
evaluation of 10 percent under DC 5259, and for internal 
derangement, left knee, with a non-compensable evaluation 
analogously under DC 5257.  A February 1984 rating decision 
reduced the evaluation of the veteran's right knee to non-
compensable.  A January 1985 Board decision granted the 
veteran a 10 percent evaluation for her left knee under DC 
5257.  A February 1991 rating decision granted a 10 percent 
evaluation for the veteran's right knee under DC 5259.  The 
veteran filed her current claim in August 1994.  The 
September 1994 rating decision continued the 10 percent 
evaluation for each knee.

The September 1994 VA medical examination report reflects the 
veteran reported that her knees had become painful and 
burning, with catching as of the prior year.  She reported a 
sensation of giving away with falls.  She also reported that 
stairs and the weather increased her symptoms.  The examiner 
observed the veteran to walk without a limp.  She could walk 
heel to toe, though it increased her symptoms.  Physical 
examination of her right knee revealed ROM of 0 to 135 
degrees and no evidence of instability.  A mild 
patellofemoral click was evident.  Mild valgum was noted, as 
well as tenderness in the right popliteal fossa.  Physical 
examination of the left knee revealed identical ROM of 0 to 
135 degrees.  Patellofemoral grinding and grating was more 
evident than with the right knee.  Mild valgum was noted, as 
well as +1 anteroposterior instability.  Tenderness and 
fullness in the left popliteal fossa noted was less than in 
the right knee.  The examiner also noted a mild decrease in 
the girth of the veteran's left thigh and calf.  With the 
added evidence of recent x-rays, the examiner rendered 
diagnoses of: status post surgery, both knees; clinical 
evidence of degenerative joint disease, both knees; genu 
valgum, bilaterally; and, rule out popliteal cyst in both 
knees.  The examiner recommended an ultrasound to rule out 
the cysts.

At the January 1995 RO hearing, the veteran's representative 
requested that consideration be given to evaluate both of the 
veteran's knees under DC 5257, based upon the cartilage 
removal and instability.  The representative also emphasized 
the presence of arthritis in both of the veteran's knees and 
the pain associated with it.  RO Hearing, pp. 1, 11.

The April 1999 VA medical examination report reflects that 
the veteran reported that her symptoms, overall, were 
somewhat worse than a year prior.  She reported pain at the 
anterolateral aspect of both knees, buckling of the knees 
with some frequency and, on occasion, falling as a result of 
the buckling, and trouble going up stairs due to pain.  The 
veteran also reported swelling of her legs after prolonged 
standing or sitting.  The veteran was employed as a payroll 
clerk, and her symptoms did not prevent her from walking and 
she could run a mile, if not more.  She denied taking any 
medications, the use of braces, or recent physical therapy, 
and stated she had not had any specific treatment for several 
years.

The examiner observed the veteran to have a normal station 
and gait and the appearance of slight increased valgus of 
both knees.  Physical examination revealed ROM of 0 to 130 
degrees, with no pain on maximum flexion or anywhere along 
the way during motion.  There was no warmth or discoloration 
over either knee.  There was no crepitus with motion of the 
right knee, but there was a moderate degree of patellofemoral 
crepitus with motion of the left knee against gravity and 
against gravity plus resistance.  There was no detectable 
weakness, and she had normal muscle strength on manual muscle 
testing of the knee extensors and knee flexors.  The 
quadriceps did not appeal atrophied on either knee.  
Circumference of the right knee at three inches above the top 
of the patella is 191/2 inches, as compared to 191/4 inches at 
the same level above the left patella.  There was no 
tenderness about either knee.  There was no pain with 
patellofemoral grinding on the right, but there was mild 
discomfort with patellofemoral grinding on the left.  The 
collateral and cruciate ligaments were intact throughout.  
The examiner noted the veteran's concern that she may have 
had a torn anterior cruciate ligament, but also noted he 
could not detect a tear, as the McMurrary test was negative 
on both knees.

The examiner interpreted July 1998 x-rays of the right knee 
as showing significant narrowing of the medial joint space 
with osteophyte formation at the medial joint margin.  He 
also noted a loose body on the posterior joint, but the bony 
architecture was otherwise intact.  The left knee showed mild 
narrowing of the medial joint space, irregularity of the 
surface of the lateral joint space, a medium size osteophyte 
arising from the lateral tibial articular margin, and slight 
sharpening of the patellar articular margins.

The examiner rendered diagnoses of: osteoarthritis, medial 
compartment, right knee; osteoarthritis, medial and lateral 
compartments, left knee; and, patellofemoral pain syndrome, 
left knee.  As to the factors mandated by the Court of 
Appeals For Veterans Claims in DeLuca v. Brown, 8 Vet. App. 
202 (1995), which the July 1997 Board remand directed be 
addressed, the examiner noted that he did not find any 
weakened movement.  Further, determining excess fatiguability 
would require a functional capacity examination.  The 
examiner opined that fatigue would not change the veteran's 
ROM.  The examiner observed that any significant flare-up 
would limit the ability to walk and climb stairs, and would 
require medication for pain relief.  He noted, however, that 
the veteran had not had that type flareup, and that her main 
problem is her reported episodes of buckling and falling.

At the May 2001 Board hearing, the veteran testified that, 
currently, only her left knee buckles or catches, where it 
feels like she's walking on the knee.  She related that she 
does not have a lot of pain, but occasionally pain in her 
left knee awakens her.  Transcript (T), pp. 4-5.  She related 
that she moderates her running, because she has swelling 
afterwards.  When she plays softball, her team designates a 
runner for her when she bats, and her knees do not impact her 
ability to perform her job.  T,  pp. 11-13.  The veteran's 
representative asserted that the veteran has not been 
adequately compensated for the instability of her knee under 
DC 5257, and for the arthritis in both her knees via an 
additional separate rating for the arthritis.  T., p. 10.  
The foreign body detected by the 1998 x-rays was later shown 
to be an irrigation needle, which was removed via surgery.  
T., p. 14.

The August 2003 VA medical examination was conducted by the 
same examiner who conducted the April 1999 examination.  The 
August 2003 report reflects that the veteran reported that 
her right knee manifests stiffness and pain three or four 
times a week, which lasts approximately 15 minutes, and it is 
worse during rainy weather.  She takes Tylenol for relief.  
She might feel a sensation of weakness, as if her knee may 
give out.  She also reported an occasional popping sensation, 
but it is not painful, and she may get a burning sensation 
during cold weather.  The veteran reported that her major 
concern is swelling and various numbness around the lower leg 
and foot.  She also reported that pain can awaken her.

The veteran reported her current left knee symptoms as pain 
at the anteromedial aspect and a soreness feeling, which 
occurs once or twice a week, and they last approximately 15 
minutes.  Her left knee symptoms also are increased during 
rainy weather, and she has similar concerns about swelling 
and numbness in her left lower extremity.  The veteran 
reported that her only current treatment is Tylenol and anti-
inflammatory medication.  She wears a brace on each knee when 
she plays softball.  She tries to jog about twice a week for 
one-half mile, part jogging, part walking.  She does not do 
strengthening exercises.  She continues functioning during 
pain flare-ups, but she is careful how she does things.  She 
was unemployed at the time of the examination because she was 
not able to find a job.

Physical examination revealed the ROM for both knees to be 0 
to 125 degrees.  There was mild pain at maximum flexion of 
the right knee, but none with the left knee.  There was no 
joint effusion in either knee and no tenderness about either 
knee.  There was no pain with patellofemoral compression, and 
the patellar apprehension test was negative for any patellar 
subluxation or instability.  The patellas tracked in the 
midline.  There was mild patellar crepitus with extension of 
the left knee against gravity, but none with extension of the 
right knee.  There was no crepitus in either knee upon 
arising or squatting.  There was slight crepitus with motion 
of the left knee on passive motion, and none on the right.  
There was no warmth or erythema or swelling about either 
knee, and there was no thigh or calf atrophy.  The ligaments 
were intact throughout the left knee.  There was +1 laxity of 
the medial collateral ligament on the right, but the 
remainder of the ligaments of the right knee were intact.  
The examiner noted the arthroscopic finding of an anterior 
cruciate ligament deficient left knee, but noted he could not 
demonstrate laxity with the Lachman or drawer tests.  He 
noted slightly increased valgus, both knees equal, when 
standing.  The examiner noted x-rays of the knees to show 
arthritis.  The examiner also noted that his review of the 
claim file revealed that a piece of broken irrigation needle 
was removed from the lateral gutter of the left knee in March 
1997.

The examiner rendered diagnostic impressions of: 
osteoarthritis, right knee; osteoarthritis, left knee; and, 
diabetic neuropathy, both lower extremities.  The examiner 
opined that the veteran's numbness in both lower extremities 
is most likely due to her diabetes and that, though he has no 
explanation for the swelling, he opined that it has no 
relationship with the arthritis of both knees.

As concerns disability, the examiner opined that mild 
functional impairment would result from stressful use of both 
knees, but it would not prevent most normal activities, 
including work activities.  The examiner detected no evidence 
of subluxation, instability, or locking, and quadriceps 
strength was normal in both knees.  The examiner also noted 
that, since he had no information as to what the veteran's 
normal ROM was prior to her knee problems, he has no baseline 
by which to determine if 0 to 125 degrees is normal for her.  
He observed, however, that 0 to 125 degrees would fall within 
a normal range for many people.

The examiner also noted that there is no ankylosis of either 
knee, and he did not detect any excess fatiguability.  
Incoordination is not a part of the feature of the veteran's 
knee conditions.  Further, while there could be some 
additional loss of motion with increased pain, pain would not 
significantly limit functional activities.  The examiner 
assessed the arthritis in each knee as moderate, and that it 
is due to the injuries the veteran sustained to her knees 
during her service.  The examiner noted the absence of 
swelling in either knee, and opined that the removal of the 
broken piece of needle from the left knee solved any problem 
of swelling from that condition.
Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003). 
 
As noted in the factual background, above, both the veteran's 
knees currently are evaluated under DC 5259, Cartilage, 
semilunar, removal of, symptomatic.  Also for consideration 
is an evaluation under DC 5257, knee, other impairment of: 
recurrent subluxation or lateral instability.  The Board also 
notes the veteran's representative's assertions throughout 
the appeal period that the veteran has not been adequately 
compensated for her arthritis.  The Board first will address 
the non-arthritic symptomatology.

As concerns the veteran's knees, under DC 5259, a compensable 
evaluation of 10 percent is allowable for active symptoms as 
a result of the removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a, DC 5259 (2003).  As the medical examinations in 
1994, 1999, and 2003, reflect, as concerns any cartilage 
removal symptoms, no active symptoms were detected.  The 
veteran's ROM was 0 to 135 degrees in 1994, 0 to 130 degrees 
in 1999, and 0 to 125 degrees in 2003.  The primary 
symptomatology noted by the examiner is the arthritis, which 
will be discussed below.

A 20 percent evaluation is allowable for  Cartilage, 
semilunar, dislocated, with frequent episodes of 
"locking,'' pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, DC 5258 (2003).  None of the examination reports 
reflect these symptoms.  Even were the Board to apply the 
criteria against the veteran's reported subjective symptoms 
of locking, which were not clinically confirmed, there is no 
evidence of effusion into the joint, and her pain is 
episodic.  Therefore, the Board finds no basis to include a 
rating under DC 5258 as concerns the veteran's knees.  
Further, the Board finds no basis on which to rate the 
veteran's knees under DC 5257 for instability.  The 
examination reports consistently have found the knees as 
stable.  Although the August 2003 examination report 
reflects +1 laxity of the medial collateral ligament, the 
examiner found all other ligaments intact, and assessed, 
overall, no evidence of subluxation, instability, or 
locking, as indicated by a diagnosis which reflects only 
arthritis.  Thus, the evidence of record does not support an 
evaluation under DC 5257.

Further, as to evaluation under DC 5257, her subjective 
symptoms of locking and give way sensations were not 
confirmed.  The September 1994 examination report reflects 
+1 anteroposterior instability, but the examiner did not 
include instability in the diagnosis.  The sole diagnosis 
was degenerative joint disease.  The April 1999 examination 
report reflects that the left knee exhibited moderate 
patellofemoral crepitus, but no evidence of instability, 
despite the examiner's efforts to confirm the veteran's 
report.  The collateral and cruciate ligaments were intact 
throughout.  Further, there was no pain or tenderness.  The 
August 2003 medical examination report reflects similar 
results.  The examiner found no evidence of instability or 
recurrent subluxation.  Thus, per these examinations, the 
veteran's knees do not manifest even slight recurrent 
subluxation or lateral instability, which is required for a 
10 percent evaluation.  38 C.F.R. § 4.71a, DC 5257 (2003).  
Therefore, a higher evaluation of 20 percent is not 
warranted, as moderate recurrent subluxation or lateral 
instability has not more nearly approximated.  38 C.F.R. 
§ 4.7, DC 5257 (2003).  Further, neither is there any 
clinical evidence to support an evaluation of the veteran's 
knees under DC 5258 or 5259.

The Board will now address the propriety of an increased 
evaluation of the veteran's knees as result of her bilateral 
osteoarthritis.  The applicable criteria provide that: 
"Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion [(LOM)] under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 pct is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion (LOM) must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (2003).  A 10 percent rating may be assigned for 
limitation of motion that is not compensable under the 
rating schedule.

In light of the fact that evaluations for arthritis are 
interrelated with LOM symptomatology, a veteran may receive 
a separate rating for arthritis in addition to evaluations 
of disabilities which are not rated on the basis of LOM.  
See VAOPGCPREC 23-97 (July 1, 1997); 9-98 (August 14, 1998).

As reflected in the examination reports, the veteran's LOM 
symptomatology, in and of itself, does not rise to the level 
of a compensable evaluation of 10 percent under the schedule 
for rating the knee.  The veteran's most current ROM on 
flexion, in both knees, is 0 to 125 degrees, with mild pain 
at 125 degrees, which is the most restrictive that her ROM 
has been throughout the appeal period.  To garner a 
compensable 10 percent evaluation, ROM on flexion must be 
limited to 0 to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 
(2003).  As is immediately evident, the veteran's ROM far 
exceeds this in both knees.  Therefore, given this fact, the 
rating criteria refers one back to DC 5003, as a rating for 
LOM would be non-compensable.  DC 5003.

DC 5003 provides that, In the absence of limitation of 
motion, x-ray evidence of degenerative arthritic involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations, allows a 20 
percent evaluation.  X-ray evidence of degenerative 
arthritic involvement of 2 or more major joints 10 or 2 or 
more minor joint groups, allows a 10 percent evaluation.  
Id.

The evidence of record detailed above shows the veteran does 
not manifest occasional incapacitating exacerbations.  The 
August 2003 examination report reflects that the examiner 
observed that the veteran's reported pain flareups would not 
significantly limit functional activities, although activity 
might be reduced.  Thus, the veteran's arthritic symptoms 
appear to more nearly approximate the criteria of a 10 
percent evaluation.  The higher evaluation of 20 percent is 
not warranted, as no occasional incapacitating episodes have 
been manifested.  Id.

The complete evidence of record presents the veteran's 
disability picture as showing both knees to not manifest 
sufficient pathology to merit a compensable evaluation under 
their respective DC.  As noted by the examiner at the August 
2003 examination, the veteran's swelling and numbness are 
attributable to her non-service-connected diabetes.  
Nonetheless, the evidence of the veteran's osteoarthritis in 
each knee is indisputable, as is its severity.  At this 
point in time, the severity of the veteran's arthritis is 
mild.  The arthritis normally would entail a separate 
compensable evaluation of 10 percent, given the evidence of 
record.  DC 5003 (2003).  However, to grant a separate 10 
percent rating in addition to the existing 10 percent rating 
for each, non-symptomatic, knee would be inappropriate.  

To the extent that the knees are rated under DC 5259, for 
symptomatic residuals, it appears that the only symptomatic 
residuals would be the limitation of motion discussed above.  
Accordingly, the currently assigned ratings would 
contemplate that pathology and no basis for any separate 
rating is identified.  The same symptoms are not for 
evaluation under similar codes.  38 C.F.R. § 4.14.

Therefore, the Board finds that the veteran's current 
evaluation of 10 percent for each knee, adequately 
compensates her for her functional loss due to her 
occasional episodic pain and arthritis.  38 C.F.R. § 4.3, 
4.7, 4.40, 4.45, DCs 5003, 5257, 5259 (2003).


ORDER

Entitlement to an increased rating for right knee disability 
is denied.

Entitlement to an increased rating for left knee disability 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



